



COURT OF APPEAL FOR ONTARIO

CITATION:  948298 Ontario Inc. v. Penretail II Ltd. and Bentall Retail Services LP, 2013 ONCA 718

DATE: 20131126

DOCKET: C56197

Laskin, Rosenberg and Tulloch, JJ.A.

BETWEEN

948298 Ontario Inc.

Plaintiff/Appellant

and

SREIT (Milton Mall) Ltd.,
Penretail II Ltd
.
    and
Bentall Retail Services LP

Defendants/Respondents

Jon-David Giacomelli and Jonathan Jacobs, for the
    appellant

Elizabeth Bowker, for the respondents

Heard:  June 13, 2013

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice, dated October 1, 2012, with reasons reported at
    2012 ONSC 5537.

Laskin J.A.:

A.

INTRODUCTION

[1]

The issue on this appeal is whether the motion judge erred by granting
    summary judgment dismissing the plaintiffs action on the ground that it was
    not started within two years from the date the claim was discovered.  The
    central issue before the motion judge was when the plaintiff ought to have
    discovered its cause of action.

[2]

The plaintiff 948298 operated a restaurant in the Milton Mall.  It
    leased its premises from the defendant landlord Penretail.  The defendant
    Bentall is the property manager of the mall.
[1]

[3]

The plaintiffs business declined between 2004 and 2007, and ultimately
    failed.  It ceased operating in late February 2007.  Two years later, the
    plaintiff sued Penretail and Bentall for negligence and breach of contract.  It
    claimed that the defendants caused its business to fail by, among other
    problems, removing its signs and restricting parking during a lengthy period of
    construction.

[4]

The motion judge concluded that the plaintiff ought to have discovered
    that it had a claim against the defendants in July 2006, eight months before it
    closed its business.  Accordingly, he dismissed the plaintiffs action as it
    was started beyond the two year limitation period in s. 4 of the
Limitations
    Act, 2002
, S.O. 2002, c. 24, Sched. B
.

[5]

On appeal, the plaintiff submits that it did not discover its claim against
    the defendants until it went out of business in late February 2007. 
    Alternatively, the plaintiff submits the defendants actions amounted to a
    continuing nuisance, which had the effect of restarting the running of the
    limitation period.  In my view, the date the plaintiff ought to have discovered
    its claim is an issue for trial.  It should not have been decided by summary
    judgment.  I would allow the appeal and dismiss the defendants motion.

B.

Additional background

(1)

The Plaintiffs Restaurant Business

[6]

The plaintiff operated a restaurant called Wrights Corners.  It had a
    ten year and nine months lease, which it signed in 2002, and it had the right
    to renew the lease for two additional five-year periods.  The plaintiff claims
    that its restaurant was profitable until 2003.

(2)

Construction Activities in the Mall

[7]

In 2004, construction began in the mall.  Construction included repairs
    to a drain near the plaintiffs restaurant, the building of a new parking pad,
    and an addition to a Zellers store, a main tenant in the mall.

[8]

The plaintiff alleges that during the construction, which lasted for a
    couple of years, signs advertising its restaurant were removed, and over half
    the parking spaces in the mall were closed.  The plaintiff claims that the loss
    of signage and parking caused a drastic reduction in its revenue.

(3)

The July 2006 Correspondence and the Plaintiffs Discovery Evidence

[9]

In July 2006, Kim Wright, the owner of the restaurant, wrote Bentall two
    letters.  Each said that the construction in the mall had adversely affected
    the restaurants business.

[10]

In
    the first letter, dated July 4, 2006, Wright said that new construction near
    the restaurant has had an immediate and unanticipatedly negative effect on our
    business.  Sales for us over the last four daysare down by about forty
    percent.  Wright was concerned about the short term loss of business over the
    summer, but optimistic about the long term result.  He asked to discuss
    deferring base rent during July and August.

[11]

In
    the second letter written a week later, on July 11, 2006, Wright sent sales
    journals, which showed a thirty percent drop in business since the parking lot
    destruction/construction began.

[12]

Bentall
    did agree to defer the restaurants base rent.  However, in his examination for
    discovery, Wright claimed that the deferral was a bandage, not a solution.

[13]

Wright
    was also asked about his two July 2006 letters.  In respect of the second
    letter, he gave the following answer that the motion judge relied on to dismiss
    the plaintiffs claim:

Q.  And you say there that, Our sales over the last 11 days
    since the parking lot destruction and construction began, are down about 30
    percent by about $8,200.  Sitting here today do you agree with that?

A.  With some allowance for margin of error, in light of the
    immediacy with which these letters were prepared.  Understand its like we hit
    an iceberg and were sinking, and I go to see Holly and I say, what are we
    doing, and she says put it in writing.  And I put it in writing  to the best
    of my knowledge thats fair, reasonable and accurate information.

Q.  Did you think your business was sinking by July 2006?

A.  No, I knew it was.

Wrights statement that he knew his business was
    sinking in July 2006 supported the motion judges conclusion that he discovered
    his cause of action against the defendants at this time.

(4)

The Closing of the Restaurant and the Commencement of the Action

[14]

Saturday,
    February 24, 2007 was the last day Wrights Corners was open for business.  On Sunday,
    February 25, the defendants excluded Wright from the restaurant.  On Monday,
    February 26, he handed over the keys and vacated the premises.  In his
    affidavit filed in response to the defendants summary judgment motion, he
    said:

I did not have the requisite knowledge that I was entitled to
    commence a proceeding for damages and that it was appropriate to do so, until
    Wrights Corners was forced to vacate the leased premises on February
26
, 2007.

[15]

Wright
    was not cross-examined on his affidavit.

[16]

On
    February 25, 2009, the plaintiff issued a notice of action, and on March 26,
    2009, it delivered a statement of claim.

(5)

The Motion Judges Reasons

[17]

The
    motion judge concluded that the plaintiff ought to have discovered its claim by
    July 2006, not when it left the premises in February 2007.  He gave two
    reasons:  (1) Kim Wrights discovery evidence, and (2) the absence of any explicit
    statement that the decision to close the restaurant was not made until February
    2007.  The motion judge said at paras. 22-23 of his reasons:

[22]  In this case, the plaintiffs discovery of its cause of
    action occurred, at the very latest, on the date it realized that it could no
    longer carry on business.  I do not accept the plaintiffs argument that this
    occurred on the date the plaintiff moved out of the premises.  Common sense
    would suggest that the plaintiff would have decided it could no longer carry on
    business some time before the date it moved out, and a reasonable
    interpretation of Mr. Wrights examination for discovery would suggest that he
    knew that that was the case in July, 2006.

[23]  As discussed in
Combined Air, supra
, at para.
    56, each side must put its best foot forward.  If it was the case that Mr.
    Wright had not made a decision to close the business until the date the
    plaintiff moved out of the premises on February 25, 2007, one would have
    expected him to say so.  However, nowhere in his affidavit does he say so.

C.

analysis

[18]

Section
    4 of the
Limitations Act, 2002
requires that a claim be brought within
    two years of the day on which the claim was discovered:

4.  Unless this Act provides otherwise, a proceeding shall not
    be commenced in respect of a claim after the second anniversary of the day on
    which the claim was discovered.

[19]

Section
    5(1) of the
Act
deals with the discovery of a claim:

5.  (1) A claim is discovered on the earlier of,

(a)

the day on which the person with the claim first knew,

(i)

that the injury, loss or damage
    had occurred,

(ii)

that the injury, loss or damage
    was caused by or contributed to by an act or omission,

(iii)

that the act or omission was
    that of the person against whom the claim is made, and

(iv)

that, having regard to
    the nature of the injury, loss or damage, a proceeding would be an appropriate
    means to seek to remedy it; and
[Emphasis added]

(b)

the day on which a reasonable person with the abilities land in the
    circumstances of the person with the claim first ought to have known of the
    matters referred to in clause (a).

[20]

If
    the plaintiffs claim was not discovered until the restaurant was closed in
    late February 2007, then it was brought in time.  The narrow question raised by
    this appeal is: when would a proceeding have been an appropriate means for the
    plaintiff to seek to remedy its alleged loss  February 25, 2007 when the
    plaintiffs business closed, or much earlier, by July 2006, as the motion judge
    found?  In my opinion, the answer to this question requires a trial.  I do not
    agree with the motion judges two reasons for dismissing the plaintiffs claim,
    which are reproduced again below.

(1)

Wrights Discovery Evidence

[21]

Wright answered on discovery
    that he knew his business was sinking by July 2006
.  There is a
    difference between sinking and sunk.  Wright did not acknowledge that his
    business was sunk by July 2006.  His admission that he knew his business was
    sinking has to be considered in the context of the inevitable ups and downs of
    the restaurant business.

[22]

Later
    in his discovery evidence, Wright adverted to these ups and downs and testified
    that often a restaurant comes out of a down cycle:

Q.  And today you told us about the many problems you had with
    your business because of various construction going on, sorry the drain repair
    that was all done

A.  Counsel, if I may.  A little latitude here.  My counsel
    says to me to be specific and concise in my answers and not to ramble and not
    to go on, just answer the question.  In the restaurant business theres always
    problems.  You hit the door running.  First person you meet has a problem. 
    Your wife waits for you in the parking lot for an hour at the end of the day
    while you solve a problem on the way out the door.  They never stop and they never
    go away.

In my experience in the 36, 37 years Ive been in the
    restaurant business is its a wave.  You go through a cycle where everythings
    great, youre making money, its fine.  Then you hit a cycle where things are
    tight.  In the good cycle, like when the Blue Jays won the World Series and we
    were packed seven nights a week, youve got to be mindful that you know World
    Series isnt going to go on forever, and theres going to be a lull.  So you
    save a little for when you know youre going to get the dip.

Youre going through the dip, sometimes you think youre never
    going to come out of it, something happens, Christmas happens.  World Cup of
    Soccer happens, and youre in a constant check and balance of always riding
    that wave up or down.  Where [
sic
] there problems?  Always problems. 
    Were there significant problems like what we experienced after-the-fact with
    these new operators and owners, no.

[23]

Further,
    the letters sent by Wright to Bentall in July 2006 indicate his belief that the
    economic downturn the business was experiencing that summer would be temporary;
    he remained optimistic that things would turn around.

[24]

That
    Wright carried on his business for another eight months is perhaps the most
    cogent evidence that he thought he could turn it around.  As he said in his
    affidavit, he did not appreciate the gravity of the situation until the
    landlord excluded me from the premises on February 25, 2007.

(2)

Wrights Failure to State When He Made the Decision to Close the
    Business

[25]

The motion judge held that if
    Wright had not made the decision to close the business until the plaintiff
    moved out on February 25, 2007, he would have said so
.  The
    absence of an express statement to this effect does not justify dismissal of
    the claim.  That Wright had not made a decision to close until February 25,
    2007 is arguably implicit in his having carried on business until then and in
    his evidence that he did not appreciate the gravity of the situation until
    then.

[26]

For
    these reasons, I would set aside the summary judgment dismissing the
    plaintiffs claim.  It is therefore unnecessary to address the plaintiffs
    alternative argument based on a continuing nuisance.

D.

conclusion

[27]

Whether
    the plaintiffs claim was brought within two years of the date it ought to have
    been discovered is a genuine issue requiring a trial. I would allow the appeal,
    set aside the summary judgment and dismiss the defendants motion.

[28]

The
    plaintiff is entitled to its costs in the motion before the motion judge and
    the cost of the appeal.  I would fix those costs in the amounts agreed to by
    counsel:  $4,000 for the motion, and $13,500 for the appeal, each amount
    inclusive of disbursements and applicable taxes.

Released: November 26, 2013 (JL)

John Laskin J.A.

I agree.  M. Rosenberg J.A.

I agree.  M. Tulloch J.A.





[1]
The third defendant, SREIT, was the previous owner and landlord of the mall. 
    The action and cross-claim against SREIT have been dismissed.


